
	
		II
		112th CONGRESS
		1st Session
		S. 218
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve patient access to health care services and
		  provide improved medical care by reducing the excessive burden the liability
		  system places on the health care delivery system.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Help Efficient, Accessible,
			 Low-cost, Timely Healthcare (HEALTH) Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Encouraging speedy resolution of claims.
					Sec. 4. Compensating patient injury.
					Sec. 5. Maximizing patient recovery.
					Sec. 6. Additional HEALTH benefits.
					Sec. 7. Punitive damages.
					Sec. 8. Authorization of payment of future damages to claimants
				in HEALTH care lawsuits.
					Sec. 9. Definitions.
					Sec. 10. Effect on other laws.
					Sec. 11. State flexibility and protection of States’
				rights.
					Sec. 12. Applicability; effective date.
				
			2.Findings and
			 purpose
			(a)Findings
				(1)Effect on health
			 care access and costsCongress finds that our current civil
			 justice system is adversely affecting patient access to health care services,
			 better patient care, and cost-efficient health care, in that the health care
			 liability system is a costly and ineffective mechanism for resolving claims of
			 health care liability and compensating injured patients, and is a deterrent to
			 the sharing of information among health care professionals which impedes
			 efforts to improve patient safety and quality of care.
				(2)Effect on
			 interstate commerceCongress finds that the health care and
			 insurance industries are industries affecting interstate commerce and the
			 health care liability litigation systems existing throughout the United States
			 are activities that affect interstate commerce by contributing to the high
			 costs of health care and premiums for health care liability insurance purchased
			 by health care system providers.
				(3)Effect on
			 federal spendingCongress finds that the health care liability
			 litigation systems existing throughout the United States have a significant
			 effect on the amount, distribution, and use of Federal funds because of—
					(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
					(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
					(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
					(b)PurposeIt
			 is the purpose of this Act to implement reasonable, comprehensive, and
			 effective health care liability reforms designed to—
				(1)improve the
			 availability of health care services in cases in which health care liability
			 actions have been shown to be a factor in the decreased availability of
			 services;
				(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
				(3)ensure that
			 persons with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
				(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over, and provide compensation for, health care liability by
			 reducing uncertainty in the amount of compensation provided to injured
			 individuals; and
				(5)provide an
			 increased sharing of information in the health care system which will reduce
			 unintended injury and improve patient care.
				3.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
			(1)upon proof of
			 fraud;
			(2)intentional
			 concealment; or
			(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
			Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.4.Compensating
			 patient injury
			(a)Unlimited Amount
			 of Damages for Actual Economic Losses in Health Care LawsuitsIn
			 any health care lawsuit, nothing in this Act shall limit a claimant’s recovery
			 of the full amount of the available economic damages, notwithstanding the
			 limitation in
			 subsection (b).
			(b)Additional
			 Noneconomic DamagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
			(c)No Discount of
			 Award for Noneconomic DamagesFor purposes of applying the
			 limitation in
			 subsection (b), future noneconomic damages
			 shall not be discounted to present value. The jury shall not be informed about
			 the maximum award for noneconomic damages. An award for noneconomic damages in
			 excess of $250,000 shall be reduced either before the entry of judgment, or by
			 amendment of the judgment after entry of judgment, and such reduction shall be
			 made before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
			(d)Fair Share
			 RuleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
			5.Maximizing
			 patient recovery
			(a)Court
			 Supervision of Share of Damages Actually Paid to ClaimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:
				(1)Forty percent of
			 the first $50,000 recovered by the claimant(s).
				(2)Thirty-three and
			 one-third percent of the next $50,000 recovered by the claimant(s).
				(3)Twenty-five
			 percent of the next $500,000 recovered by the claimant(s).
				(4)Fifteen percent of
			 any amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
				(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.
			6.Additional HEALTH
			 benefitsIn any health care
			 lawsuit involving injury or wrongful death, any party may introduce evidence of
			 collateral source benefits. If a party elects to introduce such evidence, any
			 opposing party may introduce evidence of any amount paid or contributed or
			 reasonably likely to be paid or contributed in the future by or on behalf of
			 the opposing party to secure the right to such collateral source benefits. No
			 provider of collateral source benefits shall recover any amount against the
			 claimant or receive any lien or credit against the claimant’s recovery or be
			 equitably or legally subrogated to the right of the claimant in a health care
			 lawsuit involving injury or wrongful death. This section shall apply to any
			 health care lawsuit that is settled as well as a health care lawsuit that is
			 resolved by a fact finder. This section shall not apply to section 1862(b) (42
			 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C. 1396a(a)(25)) of the
			 Social Security Act.
		7.Punitive
			 damages
			(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
				(1)whether punitive
			 damages are to be awarded and the amount of such award; and
				(2)the amount of
			 punitive damages following a determination of punitive liability.
				If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages
				(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
					(A)the severity of
			 the harm caused by the conduct of such party;
					(B)the duration of
			 the conduct or any concealment of it by such party;
					(C)the profitability
			 of the conduct to such party;
					(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
					(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
					(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
					(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
				(c)No Punitive
			 Damages for Products That Comply With FDA Standards
				(1)In
			 general
					(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—
						(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
							(II)such medical product was so approved,
			 cleared, or licensed; or
							(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.
						(B)Rule of
			 constructionSubparagraph
			 (A) may not be construed as establishing the obligation of the
			 Food and Drug Administration to demonstrate affirmatively that a manufacturer,
			 distributor, or supplier referred to in such subparagraph meets any of the
			 conditions described in such subparagraph.
					(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
				(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
				(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—
					(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
			 is material and is causally related to the harm which the claimant allegedly
			 suffered; or
					(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product.
					8.Authorization of
			 payment of future damages to claimants in HEALTH care lawsuits
			(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments, in accordance with the Uniform Periodic Payment of Judgments Act
			 promulgated by the National Conference of Commissioners on Uniform State
			 Laws.
			(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this Act.
			9.DefinitionsIn this Act:
			(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
			(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
			(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to or on
			 behalf of the claimant, or any service, product, or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of the claimant,
			 as a result of the injury or wrongful death, pursuant to—
				(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
				(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
				(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; and
				(D)any other publicly
			 or privately funded program.
				(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
			(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
			(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
			(7)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
			(8)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
			(9)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
			(10)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
			(11)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
			(12)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
			(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
			(14)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.
			(15)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
			(16)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
			(17)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
			(18)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
			10.Effect on other
			 laws
			(a)Vaccine
			 Injury
				(1)To the extent that
			 title XXI of the Public Health Service
			 Act establishes a Federal rule of law applicable to a civil action
			 brought for a vaccine-related injury or death—
					(A)this Act does not
			 affect the application of the rule of law to such an action; and
					(B)any rule of law
			 prescribed by this Act in conflict with a rule of law of such title XXI shall
			 not apply to such action.
					(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not apply, then
			 this Act or otherwise applicable law (as determined under this Act) will apply
			 to such aspect of such action.
				(b)Other Federal
			 LawExcept as provided in this section, nothing in this Act shall
			 be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
			11.State
			 flexibility and protection of States’ rights
			(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this Act preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this Act. The provisions governing health care lawsuits
			 set forth in this Act supersede chapter 171 of title 28, United States Code, to
			 the extent that such chapter—
				(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this Act; or
				(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
				(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this Act (including
			 State standards of negligence) shall be governed by otherwise applicable State
			 or Federal law.
				(2)This Act shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this Act or create a
			 cause of action.
				(c)State
			 FlexibilityNo provision of this Act shall be construed to
			 preempt—
				(1)any State law
			 (whether effective before, on, or after the date of the enactment of this Act)
			 that specifies a particular monetary amount of compensatory or punitive damages
			 (or the total amount of damages) that may be awarded in a health care lawsuit,
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for under this Act, notwithstanding
			 section 4(a); or
				(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
				12.Applicability;
			 effective dateThis Act shall
			 apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
		
